McINNIS, Judge.
The demand in this cause is one to compel defendant to open Simms Street as it is alleged to be shown on a plat annexed to the deed to plaintiffs, and in the alternative for a servitude over what is designated on the plat as Simms Street.
After trial on the merits there was judgment in favor of plaintiffs on the alternative demand for a servitude and defendant was granted suspensive and devolutive appeals to this court, which were perfected by filing appeal bond in the sum of $600.
The record contains no evidence fixing any value of the matter in contest, and for this reason this cause will be remanded to the lower court for the purpose of establishing appellate jurisdiction. Castleberry v. Ethridge, 223 La. 466, 65 So.2d 138 and cases cited; Brown v. Mayfield, La.App., 61 So.2d 248.
For these reasons, this cause is remanded to the lower court for the purpose of adducing evidence to establish appellate jurisdiction. Costs of this appeal to be paid by defendant-appellant. All other costs to await final determination of this cause.